  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSEPH KRIZ,                      )
                                  )
     Plaintiff,                   )
                                  )        CIVIL ACTION NO.
     v.                           )         2:18cv731-MHT
                                  )              (WO)
LYN HEAD, current member          )
of the Alabama Board of           )
Pardons and Paroles, in           )
her official and                  )
individual capacities,            )
et al.,                           )
                                  )
     Defendants.                  )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is ORDERED that the motion to dismiss (doc.

no. 22) is granted, and that this case is dismissed as

moot without prejudice, with no costs taxed.

     The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    DONE, this the 4th day of January, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
